 1
 2
 3
 4
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                                     DISTRICT OF NEVADA
10
11   NAKED WHEY, INC.,
                                                         Case No.: 2:18-cv-01616-MMD-NJK
12         Plaintiff(s),
                                                                        Order
13   v.
                                                                    [Docket No. 25]
14   D&L INVESTMENTS LTD,
15         Defendant(s).
16        Pending before the Court is a motion to withdraw as counsel for Defendant filed by attorney
17 Jonathan Carlson. Docket No. 25. For good cause shown, the motion is GRANTED.
18        IT IS SO ORDERED.
19        Dated: April 18, 2019
20                                                             ______________________________
                                                               Nancy J. Koppe
21                                                             United States Magistrate Judge
22
23
24
25
26
27
28

                                                   1
